Affirming.
The suit is for damages for trespass on land. The jury awarded appellee, plaintiff below, $500 and judgment was entered accordingly. As grounds for reversal, appellant argues that the verdict (1) is contrary to the law and evidence, and (2) is excessive.
The Court refused to certify the tendered bill of exceptions; thereupon a bystander's bill, containing the bill of evidence, was filed; it was attested by the affidavit of one bystander only. Appellee has moved to strike the bill of exceptions from the record. This motion must be sustained, because the bill has not been attested by the affidavits of two bystanders in accordance with the provisions of Section 337 of the Civil Code of Practice. The only complaints in respect to the judgment are based upon the evidence, which, as we have said, has not been certified to this Court in due form, and therefore may not be considered. The sole question remaining for our determination is whether *Page 275 
the pleadings support the judgment; and, although no complaint has been made in this respect, we have considered the question and have concluded that the pleadings are sufficient.
The judgment is affirmed.